Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. Specifically, the office has to respectfully disagree with an argument that Trent Jr. does not disclose the limitation “a first data comprising a control signal indicative of the first angular region”. Trent Jr. discloses a closed loop sensor, as shown in figure 28, that can be used to for scrolling, menus, or value setting controls (Figs. 24-27; Para. 0101). Although the signal from the closed loop sensor is a capacitive signal, that capacitive signal performs a particular function according to its current mode.  Therefore, touch data associated with the angular region comprises a control signal.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-8, 11-17 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trent, JR. et al. (US 2004/0252109 A1, hereinafter “Trent JR”) in view of Philipp (US 2003/0132922 A1, hereinafter “Philipp”).

As to claim 2, Trent JR (Fig. 28) discloses an electronic device (90) comprising: 

a controller configured to: 
receive, from the touch panel, a touch signal indicative of a touch input at a first native sensor
coordinate of the plurality of native sensor coordinates (Para. 0074, 0105, touch input on the “first” sensor 91; Fig. 14 step “Calculate NewPos”), 
determine, based on the touch signal, a first angular region of the plurality of angular regions, the angular region corresponding to the first native sensor coordinate (Para. 0024, 0074-0075, 0131, since the absolute position of the input object in one-dimensional closed-loop sensor can be reported in a single coordinate, such as angular coordinate, the angular region is also known), 
a first data comprising a control signal indicative of the first angular region (94; Para. 0105, the signal transmitted by the leads 94 will include angular coordinate), and
send, to a host device, the first data (Fig. 1 element 16; Para. 0075). 
Trent JR does not disclose apply a digital filter to output the first data with a size reduced from a first size to a second size. 
However, Philipp teaches apply a digital filter to output the first data with a size reduced from a first size to a second size (Fig. 2 element 20; Para. 0040-0041). 
It would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the teaching of Philipp to include a digital filter in the device disclosed by Trent JR. The motivation would have been to remove signal noise (Philipp; Para. 0040). 
The above rejection also applies to the corresponding method of claim 11 and the corresponding media of claim 20. 
 
As to claim 3, Trent JR discloses the electronic device of claim 2, wherein the control signal is configured to provide an input to a movement function, and each angular region of the plurality of angular regions corresponds to a movement direction (Fig. 4 elements 31, 32, 33; Para. 0080, input in a clockwise direction). 
The above rejection also applies to the corresponding method of claim 12 and the corresponding media of claim 21. 

 	As to claim 4, Trent JR discloses the electronic device of claim 2, wherein each angular region of the plurality of angular regions corresponds to a button input (0076, 0116). 
The above rejection also applies to the corresponding method of claim 13 and the corresponding media of claim 22. 
 
As to claim 5, Trent JR discloses the electronic device of claim 2, wherein the control signal is configured to provide an input to a joystick function, and each angular region of the plurality of angular regions is associated with an input of a joystick (Para. 0025). 
The above rejection also applies to the corresponding method of claim 14 and the corresponding media of claim 23. 
 
As to claim 6, Trent JR discloses the electronic device of claim 2, wherein the control signal is configured to provide an input to a menu selection function, and each angular region of the plurality of angular regions is associated with an input to a menu (Fig. 24-27; Para. 0095). 
The above rejection also applies to the corresponding method of claim 15 and the corresponding media of claim 24. 
 
As to claim 7, Trent JR discloses the electronic device of claim 2, wherein the control signal is configured to provide an input to an image manipulation function (Para. 0142, zoom). 
The above rejection also applies to the corresponding method of claim 16. 
 
As to claim 8, Trent JR discloses the electronic device of claim 7, wherein the image manipulation function comprises a panning operation and each angular region of the plurality of angular regions is associated with a panning direction (Para. 0142, pan). 
The above rejection also applies to the corresponding method of claim 17. 
 
Claims 9-10, 18-19 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trent JR and Philipp as applied to claims 1, 11 and 20 above, and further in view of Ong et al. (US Patent 5,889,511, hereinafter “Ong”).
As to claim 9, Trent JR discloses the electronic device of claim 2, wherein: 
the touch signal is further indicative of a location of the touch input with respect to the touch-sensitive surface (Fig. 41; Para. 0131), and 
the controller is further configured to: 
determine, based on the signal, whether a distance between the location of the touch input
with respect to the touch-sensitive surface and a prior location of the touch input with respect to the
touch-sensitive surface is greater than a threshold value (determining distance of travel).
Trent JR does not explicitly disclose in accordance with a determination that the distance is not greater than the threshold value, forgo sending the first data to the host device.

It would have been obvious to one of ordinary skill in the art, at the time of invention, to combine the teaching of Ong to include a movement threshold in the device disclosed by Trent JR. The motivation would have been to eliminate the unwanted touch/noise (Ong; Col. 7 lines 38-43). 
The above rejection also applies to the corresponding method of claim 18 and the corresponding media of claim 25. 

 	As to claim 10, Ong teaches the electronic device of claim 2, wherein the controller is further configured to:
determine whether the touch input is associated with an undesired input event (Fig. 4; Col. 7 lines 35-43); and 
in accordance with a determination that the touch input is associated with an undesired input
event, forgo sending the first data to the host device (Col. 7 lines 38-43).
The above rejection also applies to the corresponding method of claim 19 and the corresponding media of claim 26. 

The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Wang (US 7,057,601 B2) also discloses an angular control part in a computer (Fig. 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625